Title: From Thomas Barclay to the American Commissioners, 26 June 1786
From: Barclay, Thomas
To: American Commissioners



Gentlemen
Morocco 26th. June 1786

This day Week we arrived here, Since which I have had two audiences from His Majesty, the first a public one, and the second a private one of yesterday. It is but a few minutes since I heard that a Courrier will depart this Evening for Daralbeyda, and I have not time to enter into particulars. It will be agreable however for you to know that the last draught of the treaty is made, and will probably be signed in a few days, and that our stay here will not exceed that of a week from this time. I believe you will be satisfied on the whole, as there is only one Article more I could wish to see inserted and that I really think in all human probability will never prove of the least Consequence.
I shall proceed to Tangiers, and take an early opportunity of sending you a more detailed Account of my proceedings. In the mean time I recommend your transmitting as soon as possible, through Mr. Carmichael, the Powers to treat with Tunis and Tripoli and (if Mr. Lamb has declined all further concern) for Algiers.
If you had a Treaty with the Porte I flatter myself the rest would follow and at all Events Tunis and Tripoli should be invited to our friendship.
There is a young man now under my Care who has been a Slave, some time with the Arabs in the Desert. His name is James Mercier born at the Town of Suffolk, Nansemond County, Virginia. The  King sent him after the first Audience, and I shall take him to Spain. I have not time to add but that I am Gentlemen, Your most obedient, humble servant,

Thos. Barclay

